Name: Commission Regulation (EEC) No 853/80 of 31 March 1980 on the delivery of various consignments of skimmed-milk powder as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 9 . 4 . 80 Official Journal of the European Communities No L 92/ 17 COMMISSION REGULATION (EEC) No 853/80 of 31 March 1980 on the delivery of various consignments of skimmed-milk powder as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products (!), as last amended by Regulation (EEC) No 1761 /78 (2 ), and in particular Article 7 (5) thereof, Having regard to Council Regulation (EEC) No 1766/77 of 25 July 1977 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1977 food-aid programme (3 ), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 937/79 of 8 May 1979 laying down general rules for the supply of skimmed-milk powder to certain deve ­ loping countries and specialized bodies under the 1979 food-aid programme ^), and in particular Article 6 thereof, Whereas, under the food-aid programmes adopted by the Council Regulations specified in the Annex, certain third countries and beneficiary organizations have requested the delivery of the quantity of skim ­ med-milk powder set out therein ; Whereas, therefore, delivery should be effected in accordance with the rules laid down in Commission Regulation (EEC) No 303/77 of 14 February 1977 laying down general rules for the supply of skimmed ­ milk powder and butteroil as food aid (5), as last amended by Regulation (EEC) No 1488 /79 ( 6 ) ; whereas, in particular, the periods and terms for delivery and the procedure to be followed by the inter ­ vention agencies to establish the costs arising there ­ from should be laid down ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Milk and Milk Products , HAS ADOPTED THIS REGULATION : Article 1 In accordance with the provisions of Regulation (EEC) No 303/77, the intervention agencies as specified in the Annex shall deliver skimmed-milk powder as food aid on the special terms set out therein . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 31 March 1980 . For the Commission Finn GUNDELACH Vice-President (!) OJ No L 148 , 28 . 6 . 1968 , p. 13 . (*) O) No L 204, 28 . 7. 1978 , p. 6 . (J) OJ No L 192, 30 . 7. 1977, p. 1 . ( «) OJ No L 119 , 15 . 5 . 1979, p. 1 . (5 ) OJ No L 43 , 15 . 2 . 1977 , p. 1 . (4 ) OJ No L 181 , 18 . 7 . 1979 , p. 20 . No L 92/ 18 Official Journal of the European Communities 9 . 4 . 80 ANNEX ( i ) Consignment A B 1 . Application of Council Regula ­ tions : (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 2. Beneficiary 3 . Country of destination Central African Republic Licross Uganda 4. Total quantity of the consignment 170 tonnes 100 tonnes 5 . Intervention agency responsible for delivery French German 6. Origin of the skimmed-milk powder (2) Bought on the Community market 7. Special characteristics and/or pack ­ aging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly marked on the bags 8 . Markings on the packaging 'Lait Ã ©crÃ ©mÃ © en poudre vitamine / Don de la Communaute Ã ©conomique euro ­ pÃ ©enne a la Republique centrafricaine / Destine a la distribution gratuite ' A red cross 10 x 10 cm and, in letters at least 1 cm high, the following marking : 'Skimmed-milk powder, enriched with vitamins A (5 000 IU / 100 g) and D (500 IU / 100 g) / Gift of the European Economic Community / Action of the League of Red Cross Societies / For free distribution in Uganda / Kampala' 9 . Delivery period i Loading as soon as possible and at the latest 30 April 1980 10 . Stage and place of delivery Delivered to Bangui Delivered to Kampala 1 1 . Representative of the beneficiary responsible for reception (4 ) M. Ligoussou, directeur execution projets, ministÃ ¨re cooperation et plan, boite postale 732, Bangui The Uganda Red Cross Society, National Headquarters , Stencera / Nabunya Road, Rubaga, PO Box 494, Kampala , Uganda ( 5 ) 12. Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submis ­ sion of tenders  9 . 4. 80 Official Journal of the European Communities No L 92/ 19 Consignment c D 1 . Application of Council Regula ­ tions : (a) legal basis (b) affectation (EEC) No 1766/77 ( 1977 programme) (EEC) No 1767/77 2 . Beneficiary 3 . Country of destination | Sudan 4. Total quantity of the consignment 400 tonnes 400 tonnes 5. Intervention agency responsible for delivery Will result from application of the procedure referred to in point 12 6 . Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/or pack ­ aging (3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly marked on the bags 8 . Markings on the packaging 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community to Sudan / For free distribution' 9 . Delivery period Delivery in May 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 1 1 . Representative of the beneficiary responsible for reception (4 ) Sudan Shipping Lines, Cremon 32, D-2000 Hamburg 1 1 (tel . 040/368 63 00 ; telex 214324 A GBUS D) 12. Procedure to be applied to determine the costs of supply Tender 13 . Expiry of the time limit for submis ­ sion of tenders 12 noon on 21 April 1980 No L 92/20 Official Journal of the European Communities 9 . 4 . 80 Consignment E F G 1 . Application of Council Regulations : (a) legal basis (b) affectation (EEC) No 1766/77 ( 1977 programme) (EEC) No 1767/77 2. Beneficiary 3 . Country of destination Sudan 4. Total quantity of the consignment 400 tonnes 400 tonnes 400 tonnes 5 . Intervention agency responsible for delivery German 6. Origin of the skimmed-milk powder (2 ) Intervention stocks (entered into stock after 1 June 1979) 7 . Special characteristics and/or pack ­ aging (3 ) 8 . Markings on the packaging 'Skimmed-milk powder / Gift of the European Economic Community to Sudan ' 9 . Delivery period i Delivery in May 1980 10 . Stage and place of delivery Community port of loading operating a regular service with the recipient country 11 . Representative of the beneficiary responsible for reception (4 ) Sudan Shipping Lines, Cremon 32, D-2000 Hamburg 1 1 (tel . 040/368 63 00 ; telex 214324 A GBUS D) 12 . Procedure to be applied to determine the costs of supply Tender 1 ^. Expiry of the time limit for submis ­ sion of tenders 12 noon on 21 April 1980 9 . 4. 80 Official Journal of the European Communities No L 92/21 Consignment H I (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 NGO (Caritas neerlandica) Brazil 155 tonnes NGO (SOS Villaggio) Brazil 120 tonnes 1 . Application of Council Regula ­ tions : (a) legal basis (b) affectation 2. Beneficiary 3 . Country of destination 4. Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder (2) 7. Special characteristics and/or pack ­ aging (J ) 8 . Markings on the packaging Dutch Bought on the Community market Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly marked on the bags Leite desnatado em po com vitaminas A e D / Dom da Comunidade econÃ ³mica euro ­ peia / Destinado Ã distribuito gratÃ ºita em Brazil /' followed by : 'Caritas / 5335' 'SVDF' Delivery as soon as possible and at the latest 30 April 1980 Community port of loading operating a regular service with the recipient country CEBEMO, Food Aid Division , Transport Group, Van Alkemadelaan 1 , NL-2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94) (&lt;&gt;) ( 7 ) (8 ) 9 . Delivery period 10 . Stage and place of delivery 11 . Representative of the beneficiary responsible for reception (4) 12. Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submis ­ sion of tenders Mutual agreement No L 92/22 Official Journal of the European Communities 9 . 4 . 80 Consignment K L (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 NGO (Catholic Relief Service) Jamaica 140 tonnes NGO (Caritas germanica) Uganda 200 tonnes 1 . Application of Council Regula ­ tions : (a) legal basis (b) affectation 2 . Beneficiary 3 . Country of destination 4 . Total quantity of the consignment 5 . Intervention agency responsible for delivery 6 . Origin of the skimmed-milk powder ( 2 ) 7 . Special characteristics and/or pack ­ aging ( 3 ) 8 . Markings on the packaging Belgian Bought on the Community market Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly marked on the bags 'Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distribu ­ tion in Jamaica / Cathwell / 5194 / King ­ ston ' Skimmed-milk powder, enriched with vitamins A and D / Gift of the European Economic Community / For free distribu ­ tion in Uganda / Caritas / 5433 / Kampala via Mombasa' (9) Delivery as soon as possible and at the latest 30 April 1980 Community port of loading operating a regular service with the recipient country CEBEMO, Food Aid Division , Transport Group, Van Alkemadelaan 1 , NL 2597 AA Den Haag (telex 34278 CEMEC NL ; tel . 24 45 94)( 6)( 7 ) 9 . Delivery period 10 . Stage and place of delivery 11 . Representative of the beneficiary responsible for reception ( 4 ) 12 . Procedure to be applied to determine the costs of supply 13 . Expiry of the time limit for submis ­ sion of tenders Mutual agreement No L 92/239. 4 . 80 Official Journal of the European Communities Consignment M 1 . Application of Council Regulations :I (a) legal basis (b) affectation (EEC) No 937/79 ( 1979 programme) (EEC) No 938/79 2 . Beneficiary ICRC 3 . Country of destination Angola 4 . Total quantity of the consignment 80 tonnes 5 . Intervention agency responsible for delivery French 6. Origin of the skimmed-milk powder (2 ) Bought on the Community market 7 . Special characteristics and/or packag ­ ing ( 3 ) Vitamin A content : 5 000 IU per 100 g minimum Vitamin D content : 500 IU per 100 g minimum Date of manufacture clearly marked on the bags 8 . Markings on the packaging A red cross 10 X 10 cm and, in letters at least 1 cm high , the following marking : 'ANG-007 / Leite desnatado em po com vitaminas A e D / Dom da Comunidade econÃ ³mica europeia / AccÃ §Ã £o da Comite international da Cruz Vermelha / Desti ­ nado a distribuÃ §Ã £o gratuita / Lobito ' 9 . Delivery period Loading as soon as possible and at the latest 30 April 1980 10 . Stage and place of delivery Port of unloading Lobito (deposited on the quay or on lighters) 1 1 . Representative of the beneficiary responsible for reception (4 ) See note (10) 12 . Procedure to be applied to determine the costs of supply Mutual agreement 13 . Expiry of the time limit for submis ­ sion of tenders  No L 92/24 Official Journal of the European Communities 9 . 4 . 80 Notes (') This Annex, together with the notice published in Official Journal No C 95 of 19 April 1977, page 7, takes the place of an invitation to tender from the intervention agencies concerned in cases where, under point 12, there must be a tendering procedure . (2 ) In cases where the goods come from intervention stocks, an additional notice stating the ware ­ houses where the product is stored will be published in the 'C' series of the Official Journal of the European Communities. (3 ) Other than those set out in the Annex to Regulation (EEC) No 625/78 ; see Article 6 (2) of Regu ­ lation (EEC) No 303/77 . (4 ) Only in the case of delivery ' to the port of unloading' and 'free at destination ' ; see Article 5 and the last indent of Article 13 ( 1 ) of Regulation (EEC) No 303/77 . (5 ) The bill of lading must contain the following information : 'NOTIFY-ADDRESS : (a) Consignee . (b) Ligue des sociÃ ©tÃ ©s de la Croix-Rouge , boÃ ®te postale 276, CH-1211 GenÃ ¨ve 19 ( telex 22555 LRCS CH).' The successful tenderer must send two copies of the dispatch documents to : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge, boÃ ®te postale 276, CH-1211 GenÃ ¨ve 19 . The successful tenderer must send one copy of the dispatch documents to : EEC Delegate , PO Box 5244, Kampala, Uganda. (6) The successful tenderer shall send to the beneficiaries' agents, on delivery, a health certificate in respect of each part quantity, made out in the language indicated by the beneficiaries . ( 7) The successful tenderer shall send to : MM. M. H. Schutz BV, Insurance Brokers, Blaak 16, NL-3011 TA Rotterdam, on delivery, a copy of the commercial invoice in respect of each part quantity . (8) The successful tenderer shall send to the beneficiaries' agents, on delivery , a certificate of origin made out in Portuguese . (9) The successful tenderer must deliver the product on pallets  40 bags per pallet under plastic cover . ( 10) The names and addresses of the beneficiaries shall be sent to the intervention agency concerned as soon as possible by : Madame Mascherpa, CICR, CH-1 21 1 Geneve 10 (telex 22269 CICR CH ; tel . 34 60 01 ).